              Case 2:19-cr-00245-RSM Document 69 Filed 09/09/20 Page 1 of 2




 1                                                   CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                     )   No. CR19-245-RSM
 9                                                 )
                     Plaintiff,                    )
10                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
11                                                 )   PRETRIAL MOTIONS DATES
     JOSUE UBALDO CALVARIO,                        )
12                                                 )   (PROPOSED)
                     Defendant.                    )
13                                                 )
14          THE COURT has considered the unopposed motion to continue the trial date
15   and pretrial motions deadline and finds that:
16          (a) taking into account the exercise of due diligence, a failure to grant a
17   continuance in this case would deny counsel for the defendant the reasonable time
18   necessary for effective preparation due to counsel’s need for more time to review the
19   evidence, consider possible defenses, and gather evidence material to the defense, as set
20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
21          (b) a failure to grant such a continuance in this proceeding would likely result in
22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
23          (c) the additional time requested is a reasonable period of delay, as the defendant
24   has requested more time to prepare for trial, to investigate the matter, to gather evidence
25   material to the defense, and to consider possible defenses; and
26

       ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                      Seattle, Washington 98101
       (Josue Calvario, CR19-245-RSM) - 1                                         (206) 553-1100
              Case 2:19-cr-00245-RSM Document 69 Filed 09/09/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of October 13,
 5   2020, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to January 25, 2021, and that pretrial motions shall be filed no later than
12   December 23, 2020.
13          DATED this 9th day of September, 2020.
14
15
16
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT
                                                JUDGE
18
19
20   Presented by:

21   s/ Christopher Sanders
     Assistant Federal Public Defender
22   Attorney for Josue Calvario
23
24
25
26

       ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                      Seattle, Washington 98101
       (Josue Calvario, CR19-245-RSM) - 2                                         (206) 553-1100
